v7 department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years all dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend t year v year w name of employee_benefits plan x organization name y date z state dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons described below facts you x were incorporated on y in the state of z article i of your bylaws states that you were formed for the following purposes the x a cooperative health care purchasing alliance was organized and operates for the benefit of its community participating plan organizations or x members enrolled plan employees and their dependents and the x will serve its community participating plan organization or plan members by negotiating maintaining and renewing agreements with a variety of health care providers that results in increased access and cost-effective health care for the community enrolled plan employees and their dependents and letter rev catalog number 47628k the x in its provider relations and plan service communication role will facilitate communication and information exchanges critical to benefit plan service between participating providers participating plan organization and its plan member’s benefit plan_administrator and the x intends to remain independent from all outside control and influence governed exclusively by its board_of trustees and will maintain a not-for-profit tax status and the x will review and recommend modifications for proposed and existing legislation rules and regulations which affect the corporation its community and operation of its participating plan organizations and the x intends to market its current and future services and make plan membership available to prospective plan members including but not limited to governments public employers private employers trusts having as their primary purpose the provision of health care benefits to their beneficiaries organizations which are tax exempt under internal_revenue_code c and w employee_benefits plans and it is agreed by the trustees of the x that all duly executed provider agreements will permit assignment of the provider agreement to the x member plans should the x trustees elect to approve the assignment x’s work with community providers supports a collective impact approach to align community resources and efforts to effect health care delivery and payment reform improving health care quality costs and access for patients requiring medical_care in our community article ix of your bylaws states x shall not have the power or authority to establish alter modify or terminate any plan of benefits adopted by any participating member x’s sole function is to collectively bargain on behalf of the members for health care rates and services x shall have no power or authority to determine eligibility or perform any fiduciary function of any member each member reserves all fiduciary power and authority over its own plan you are an alliance of self-funded medical insurance plan employers you formed in t to address health care payment reform and improve access to care employers decided to form to become more involved with the health care providers in their areas to drive positive changes to the health care system as a result this group developed an association of self-funded employers that pay a monthly membership fee to become part of your alliance in t you held individual meetings with ceos from area hospitals to hear the concerns of your membership employers also met with third party administrators and benefit brokers consultants to address lack of transparency in utilization reporting and clearly outlined the outcomes the employers expected to see the next year at the end of t you secured seven provider contracts on a cost plus pricing model which is significantly different than the traditional percentage discount off the charges in v you need to manage these contracts while expanding your provider contracts this will take up of your time you also want to expand your membership in v to span western z this will take up of your time another of your time is spent on coordination with members’ third party administrators and benefit brokers consultants this ensures the letter rev catalog number 47628k contract pricing is applied appropriately and employee plan designs meet the requirements of the provider agreements the remaining of your time is spent on administrative support for your members and operations which may include fielding members’ questions completing reports and analysis leading the monthly meetings and responding to concerns of providers article ii of your bylaws describes your membership a full organizational member is a current plan member that participates in x as of the date of execution of the bylaws full organizational members also include all new plan members that enroll employees for membership in you full organizational members are entitled to appoint a trustee for a two year term as approved by your board_of trustees you also have associate members who are self-funded employers interested in staying engaged in the healthcare discussions but not accessing the network or who are fully insured employers interested in staying engaged in the healthcare discussions associate members can participate as advisors but they have no voting rights and that will not have access to network pricing or proprietary information your revenue is from your membership fees you have two types of membership fees based on access to hospital and ancillary contracts upon signing the participation_agreement full organizational members will be required to pay a one-time start-up fee as a new plan member full organizational members will also be required to pay a monthly access fee this is a per covered_employee per month fee for network access and is determined annually by the board and included in the employer’s participation_agreement law sec_501 of the internal_revenue_code_of_1986 provides exemption from federal_income_tax for business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations regulations states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league an association engaged in furnishing information to prospective investors to enable them to make sound investments is not a business league since its activities do not further any common business_interest even though all of its income is devoted to the purpose stated revrul_59_391 1959_2_cb_151 describes an organization composed of individuals firms associations and corporations each representing a different trade business occupation or profession it was created for the purpose of exchanging information on business prospects and has no common business_interest other than a desire to increase sales of members therefore the organization is not entitled to exemption under sec_501 of the code because members of the organization have no common business_interest other than a mutual desire to increase their individual sales revrul_59_234 1959_2_cb_149 held that a real_estate board whose primary purpose or activities is the operation of a multiple listing system is considered to be rendering particular services for its members and is not exempt from federal_income_tax as an organization described in sec_501 of the code letter rev catalog number 47628k revrul_74_81 1974_1_cb_135 held that a nonprofit organization formed to promote the business welfare and interests of persons engaged in the contracting trade and related industries and whose principal activity is to provide its members with group workmen's_compensation insurance is not entitled to exemption under sec_501 of the code application of law you do not qualify for exemption under sec_501 of the code because your activities do not promote a common business_interest or improve business conditions of one or more lines of business instead you perform particular services for your members no common business_interest your membership is made up of self-funded medical insurance plan employers your associate membership may also include fully insured employers interested in staying engaged in the healthcare discussions like the organization in revrul_59_391 there is no common business_interest among your members other than the mutual desire to address health care payment reform and improve access to care through collectively bargaining for health care rates and services you do not meet the requirements of sec_1_501_c_6_-1 of the regulations because your members are not from one particular line_of_business but instead are various employers interested in addressing health care payment reform and improving access to care performance of services as stated in your bylaws your sole function is to collectively bargain on behalf of your members for health care rates and services you therefore do not meet the requirements of sec_1_501_c_6_-1 of the regulations because you are performing services for your members as opposed to the improvement of business conditions of one or more lines of business you are like the organizations in revrul_59_234 and revrul_74_81 in that you are rendering particular services for your members your sole function is to collectively bargain on behalf of your members for health care rates and services at the end of t you secured seven provider contracts you now need to manage these contracts while expanding your provider contracts you spend time on coordination with members’ third party administrators and benefit brokers consultants to ensure the contract pricing is applied appropriately and employee plan designs meet the requirements of the provider agreements you also spend time on administrative support for your members and operations which includes fielding members’ questions completing reports and analysis leading the monthly meetings and responding to concerns of providers you provide specific services for your members that would otherwise be necessary for each individual member to conduct on their own or through another entity for example you negotiate contracts on behalf of your members thereby relieving the member from the need to negotiate the contracts on their own your activities are therefore not directed at improving business conditions of one or more lines of business but rather to the promotion of private interests of your members letter rev catalog number 47628k conclusion based on the information presented we conclude that you do not qualify for recognition of exemption from federal_income_tax as an organization described in sec_501 of the code your members do not share a common business_interest and your activities consist of performing particular services for your members therefore you do not meet the requirements of sec_1_501_c_6_-1 of the regulations because you are not formed for the improvement of business conditions of one or more lines of business if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status letter rev catalog number 47628k where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
